Citation Nr: 1454648	
Decision Date: 12/11/14    Archive Date: 12/17/14

DOCKET NO.  12-19 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

1.  Entitlement to service connection for a left knee disability, claimed as anterior cruciate ligament reconstruction and partial lateral meniscectomy.

2.  Entitlement to service connection for a skin disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1967 to December 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.

The issue of entitlement to service connection for a skin disorder is addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The weight of the  evidence is against a finding that the Veteran's left knee disability is the result of a disease or injury in active service.


CONCLUSION OF LAW

The criteria for service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In this case, VA sent the Veteran a letter in October 2011, prior to the initial adjudication of his claim, which satisfied the notice requirements of the VCAA.  See 38 U.S.C.A. § 5103; 38 C.F.R. §3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has also satisfied its duty to assist the Veteran in the development of his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA obtained copies of the Veteran's service treatment records, VA treatment records, and private medical records and provided him with a medical examination in June 2012 to assist in substantiating his claim.  The Board also scheduled a hearing at the RO in April 2013, but the Veteran elected to withdraw his hearing request.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the Veteran is represented in this appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted argument and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claims such that the essential fairness of the adjudication is not affected.

Entitlement to service connection for a left knee disability

The Veteran seeks entitlement to service connection for a left knee disability, claimed as anterior cruciate ligament (ACL) reconstruction and partial lateral meniscectomy.  He claims that an in-service injury in December 1968 weakened his left knee, which contributed to the tearing of his ACL when he slipped and fell in May 2006 while he was working as a carrier for the U.S. Postal Service.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service treatment records confirm the Veteran broke his left patella and chipped his left proximal tibia in a motorcycle accident while on leave from active duty in December 1968.  The Veteran was asymptomatic when he separated from service, and a July 1971 service medical examination report noted the Veteran was fully recovered from the December 1968 injury without weakness or limitation of movement.  

In a detailed June 2012 opinion, a VA examiner stated it is less likely than not that the Veteran's ACL reconstruction and partial lateral meniscectomy was the result of his in-service left knee injury.  The examiner noted the Veteran's in-service injury healed well, without sequelae or complication, and did not result in a chronic condition.  The examiner observed that the Veteran had several flight physicals after the in-service injury resolved, none of which revealed complications with the Veteran's left knee.  The examiner also noted an August 2005 VA examination report, which indicated the Veteran was walking one to two miles, three times per week, just before the May 2006 injury that led to the ACL reconstruction and partial lateral meniscectomy surgery.  The examiner also highlighted private treatment records from the Orthopedic Institute from June 2006 that noted hemarthrosis (blood in the joint), confirming an acute left knee injury, rather than chronic condition.

The Board acknowledges the Veteran's statements that he has experienced weakness in his left knee since the in-service injury and his belief that this weakness contributed to his current disability.  The Veteran is competent to report his symptoms.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (quoting Layno v. Brown, 6 Vet. App. 465, 469 (1994)).  However, he is not competent to provide evidence as to more complex medical questions like establishing an etiological link between an in-service injury and his current disability, which manifested more than thirty-five years later.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Furthermore, his current claims regarding his past symptomatology are inconsistent with his statements on numerous reports of medical history over a twenty-year period in which he failed to indicate he had any problems with his left knee.  While acknowledging some service members conceal health issues that would disqualify them from their military occupational specialties, the Board finds statements submitted by the Veteran during the pendency of his claim erode the probative value of his claims regarding past symptomatology.  In a January 2012 handwritten statement, the Veteran admitted that he was unsure which knee he injured during service.  The Board finds it reasonable to assume that the Veteran would know which knee he injured if he was experiencing continuous problems with the knee for more than thirty-five years since his separation.  Moreover, as noted by the June 2012 VA examiner, the Veteran was very physically active up until his post-service injury.  Indeed, when examined in August 2005, he was walking several miles, multiple days a week.  While he complained of some back pain at that time, there was no mention of left knee symptomatology.  This again weighs against a finding of continuous left knee symptoms dating back to service.  For these reasons, neither the documented treatment of record nor the lay evidence establishes continuous left knee problems since service.

Ultimately, the Board finds a preponderance of evidence is against a finding that the Veteran's current left knee disability is related to his in-service injury.  Therefore, the benefit-of-the-doubt doctrine does not apply, and his claim for service connection for a left knee disability must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

ORDER

Entitlement to service connection for a left knee disability is denied.




REMAND

In an August 2007 rating decision, the RO denied service connection for a "skin condition."  A December 2007 statement from the Veteran is fairly construed as a notice of disagreement.  38 C.F.R. § 20.201.  The record does not show that a statement of the case (SOC) was ever issued on this claim.  See Manlincon v. West, 12 Vet. App 238 (1999).  There is also no showing that the claim was ever withdrawn by the Veteran.

Accordingly, the case is REMANDED for the following action:

1.  Undertake all appropriate steps to issue the Veteran an SOC addressing the claim of service connection for a skin disorder.

2. Thereafter, if the Veteran files a timely substantive appeal (VA Form 9) on the remanded issue, the Agency of Original Jurisdiction should undertake any indicated development, readjudicate the claims in light of the entire evidentiary record, and then issue a supplemental statement of the case, if appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

						(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

 


____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


